DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant's election with traverse of Species I in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the examiner if species I and II were to be examined together. Applicant requests for the restriction requirement between species I and II be withdrawn (last paragraph on page 5 of the Applicant’s remarks). This is found persuasive.
The requirement restriction regarding species III and IV is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/18/2022.
Accordingly, claims 1-17 are pending wherein claims 11-15 are withdrawn. Claims 1-10 and 16-17 have been examined herein. 
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 6/17/2020 and 10/15/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 8, the drawings do not show “at least one electronic attachment at said opposite end of said hose selected from the group of a motorized brush, a light source, and combination thereof”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4. Claims 1, 6, 10 and 16 are objected to because of the following informalities:  
Claim 1, proper claim format dictates that claims begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims. Change “a.”, “b.”, “c.”, etc. to “a)”, “b)”, “c)”, etc. to avoid the informality. 
Claim 6, “sufficient to draw said hose into said hose chamber” should read “sufficient to draw said hose into said [[hose]] third chamber” to avoid the antecedent basis issue. 
Claim 10 is objected to for not including a period. 
Claim 16, line 3, “providing a hose retraction apparatus” should read “providing [[a]] the hose retraction apparatus” because “hose retraction apparatus” was previously introduced in the preamble. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-7, the claim language recites “said second chamber having a second suction source attached thereto for removing air from said second chamber”. As best understood by the examiner, in light of the rest of the limitations from claim 1, the “second chamber” is referring to second vacuum chamber 18 (figure 1). However, the specification states “operation of the second vacuum source 19 causes air to be withdrawn from hose chamber 12 (first paragraph, page 17 of the specification). As best understood by the examiner, the claim language of claim 1 should read “said second chamber having a second suction source attached thereto for removing air from said [[second]] third chamber”. However, this creates an antecedent basis issue because the “third chamber” has not yet been introduced. Overall, it is not precisely clear what is required of the claim language because the claim language does not appear to correctly reflect the operation of the disclosed invention. 
Regarding claims 3-5, the claim language recites “wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber of at least 150 mm”, “of between about 1000 mm and about 4000 mm” and “of at least 3000 mm”. However, it is not precisely clear what is required by the term “mm”. Specifically, it is not precisely clear if this is referring to mm Hg or mm H2O, which are both common in the art. As best understood by the examiner, for purposes of examination, the term “mm” will be interpreted as “mm H2O”, which is an acceptable interpretation as known in the art. 
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “about 1000 mm and about 4000 mm”.
The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is not precisely clear what qualifies as “about 40 feet and about 60 feet”.
Claims 2 and 7-10 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiegel (US Patent 4688292) in view of Zimmerle et al. (US PGPUB 20070017057), hereinafter Zimmerle.
Regarding claim 1, Schmiegel teaches a vacuum unit (fig. 3) comprising: 
a. a housing (fig. 3, housing 36); 
5b. a first chamber in said housing (see Schmiegel’s annotated fig. 3 below) having a first suction source attached thereto for removing air from said first chamber (see Schmiegel’s annotated fig. 3 below. The first chamber has a first suction source attached thereto for removing air from said first chamber (col. 5, lines 30-45; figs. 2-3); 

    PNG
    media_image1.png
    937
    801
    media_image1.png
    Greyscale

c. a second chamber in said housing separated from said first chamber (see Schmiegel’s annotated fig. 3 above), said second chamber having a second suction source attached thereto for removing air from said second chamber (Schmiegel teaches a second suction source 25 attached to the second chamber for removing air from the third chamber (col. 6, lines 9-14). As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Schmiegel teaches the claimed language. Additionally, as best understood by the examiner, Schmiegel’s teaching operates substantially similar to the disclosed invention); 
10d. a third chamber in said housing adjacent to and separated from said first and second chambers (see Schmiegel’s annotated fig. 3 above); 
e. a port in said third chamber for communication between an interior and exterior of said third chamber (Schmiegel teaches an opening 17 (fig. 3)); 
f. an elongated vacuum hose provided in said third chamber (fig. 3, hose 14) wherein 15a first end of said hose is sealingly attached to said first chamber such that suction from said first chamber is transmitted through said hose (fig. 3, Schmiegel teaches a first end of said hose is sealingly attached to said first chamber through stub 43 (col. 5, lines 15-18) such that suction from said first chamber is transmitted through said hose (fig. 3; col. 6, lines 55-64)), said hose being movably extendable through said port (col. 6, lines 55-64); 
g. an opening between said third chamber and said second chamber (fig. 3, bore 48) such that suction from said second chamber is transmitted into said third 20chamber for retracting said hose into said third chamber (col. 6, line 65 – col. 7, line 9). 
Additionally, Schmiegel teaches a signal generator 20 located on an end of the hose for interacting with signal pick-up 21 for controlling the operation of the vacuum. 
Schmiegel does not explicitly teach at least one switch at an opposite end of said hose for electronically controlling said first and second suction sources.  
However, Zimmerle teaches a convertible vacuum system having a hose retraction system in the form of a hose drive assembly 30. Additionally, Zimmerle teaches a switch on an opposite end of the hose for electronically controlling the hose drive assembly (reverse key 189 and forward key 187), a light source 191, and a single toggle key 185 to toggle the main suction unit on and off (fig. 11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel to incorporate the teachings of Zimmerle to provide a switch at an opposite end of said hose for electronically controlling said first and second suction sources. Specifically, it would have been obvious to include a switch (of Zimmerle) at an opposite end of the hose (of Schmiegel), wherein the switch includes a light source (of Zimmerle), a toggle key (of Zimmerle) to toggle the power to the first vacuum source (of Schmiegel), and a retraction key (of Zimmerle) to power the second suction source (of Schmiegel). Doing so would illuminate the area of concern which would allow the operator to identify debris easier. Additionally, including a toggle switch to power the vacuum would allow the user to control the first suction source by the ease of a toggle switch located on the handle and would prevent the user from unnecessarily walking back to the main unit. Including a retraction key to selectively power the second suction source would allow the user more convenience so the user can choose when to store the hose and when to not store the hose. 
Regarding claim 2, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 1. Additionally, Schmiegel in view of Zimmerle teaches wherein said second suction source comprises 25at least one vacuum motor controlled independently of said first suction source (Schmiegel in view of Zimmerle teaches second suction source 25 (of Schmiegel) controlled independently of first suction source 12 (of Schmiegel)).  
Regarding claim 8, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 1. Additionally, Schmiegel in view of Zimmerle teaches at least one electronic attachment at said opposite end of said hose selected from the group of a motorized brush (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “at least one”), a light source (Schmiegel in view of Zimmerle teaches a light source (of Zimmerle)), and combinations thereof (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “at least one”).  
Regarding claim 9, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 1. Additionally, Schmiegel in view of Zimmerle teaches wherein said switch comprises at least one setting selected from the group of a vacuum setting (Schmiegel in view of Zimmerle teaches the switch (of Zimmerle) includes a toggle key (of Zimmerle) to toggle the power to the first suction source (of Schmiegel). The vacuum setting is being interpreted as the state when the power is toggled to the “on” position), a retraction setting (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “at least one”), an "off" setting (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “at least one”), and combinations thereof (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “at least one”).  
Regarding claim 16, Schmiegel teaches a method of using a hose retraction apparatus, the method comprising the steps of: 
providing a hose retraction apparatus (fig. 3) comprising: a hose chamber for storing a hose (see Schmiegel’s annotated fig. 3 below), said hose chamber comprising a hose outlet port (Schmiegel teaches an opening 17 (fig. 3)); a hose 10traversing said hose outlet port (fig. 2, hose 14), said hose having a proximal end and a distal end (fig. 2), 

    PNG
    media_image2.png
    937
    801
    media_image2.png
    Greyscale

said distal end comprising a switch operable to control a primary vacuum source and a secondary vacuum source (Schmiegel teaches a primary suction source 12 and a secondary vacuum source 25 (fig. 3). Additionally, Schmiegel teaches a signal generator 20 located on an end of the hose for interacting with signal pick-up 21 for controlling the operation of the vacuum. Schmiegel does not explicitly teach said distal end comprising a switch operable to control a primary vacuum source and a secondary vacuum source.  However, Zimmerle teaches a convertible vacuum system having a hose retraction system in the form of a hose drive assembly 30. Additionally, Zimmerle teaches a switch on an opposite end of the hose for electronically controlling the hose drive assembly (reverse key 189 and forward key 187), a light source 191, and a single toggle key 185 to toggle the main suction unit on and off (fig. 11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel to incorporate the teachings of Zimmerle to provide said distal end comprising a switch operable to control the primary vacuum source and the secondary vacuum source. Specifically, it would have been obvious to include a switch (of Zimmerle) at an opposite end of the hose (of Schmiegel), wherein the switch includes a light source (of Zimmerle), a toggle key (of Zimmerle) to toggle the power to the first vacuum source (of Schmiegel), and a retraction key (of Zimmerle) to power the second suction source (of Schmiegel). Doing so would illuminate the area of concern which would allow the operator to identify debris easier. Additionally, including a toggle switch to power the vacuum would allow the user to control the first suction source by the ease of a toggle switch located on the handle and would prevent the user from unnecessarily walking back to the main unit. Including a retraction key to selectively power the second suction source would allow the user more convenience so the user can choose when to store the hose and when to not store the hose. ); 
said primary vacuum source being in fluid communication with said proximal end of said hose for creating a partial vacuum in said hose (Schmiegel in view of Zimmerle teaches the primary vacuum source (of Schmiegel) is in fluid communication with said proximal end of said hose (of Schmiegel) for creating a partial vacuum in said hose(fig. 3; col. 6, lines 55-64 of Schmiegel)); and 
said secondary vacuum source being in fluid 15communication with said hose chamber for creating a partial vacuum therein, wherein said hose may be drawn into said hose chamber by engaging said secondary vacuum source to create a suction force inside said hose chamber (col. 6, line 65 – col. 7, line 9 of Schmiegel); 
engaging said primary vacuum source via said switch to perform a vacuuming session (Schmiegel in view of Zimmerle teaches the switch (of Zimmerle) includes a toggle key (of Zimmerle) to toggle the power to the primary vacuum source (of Schmiegel). When the toggle key is powered to “on”, the primary vacuum source is engaged via said switch to perform a vacuuming session); and 
20engaging said secondary vacuum source via said switch to create said partial vacuum in said hose chamber and draw said hose into said hose chamber (Schmiegel in view of Zimmerle teaches the switch (of Zimmerle) includes a retraction key (of Zimmerle) to power the secondary vacuum source (of Schmiegel). When the operator selects to power the secondary vacuum source via said switch, the hose chamber (of Schmiegel) is subjected to a partial vacuum and the hose is drawn into the hose chamber).  
Regarding claim 17, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 16. Additionally, Schmiegel in view of Zimmerle teaches wherein said switch is in electronic 25communication with said primary vacuum source and said secondary vacuum source (Schmiegel in view of Zimmerle teaches a switch (of Zimmerle) which is in electronic communication with the primary vacuum source (of Schmiegel) and the secondary vacuum source (of Schmiegel)), and comprises a plurality of settings, said plurality of settings comprising one of the group of a vacuum setting (Schmiegel in view of Zimmerle teaches the switch (of Zimmerle) includes a toggle key (of Zimmerle) to toggle the power to the primary vacuum source (of Schmiegel). The vacuum setting is being interpreted as the state when the power is toggled to the “on” position), a retraction setting (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “comprising one of”), an "off" setting (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “comprising one of”), and combinations thereof (Schmiegel in view of Zimmerle is not required to teach this option because the claim language recites “comprising one of”).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiegel (US Patent 4688292) in view of Zimmerle et al. (US PGPUB 20070017057), hereinafter Zimmerle, as applied to claim 2 above, and further in view of NPL1 (117507 Lamb Vacuum Motor).
Regarding claim 3, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 2. Schmiegel in view of Zimmerle does not explicitly teach wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber of at least 150 mm.  
However, NPL1 teaches a vacuum motor which is operable to create negative air pressure of at least 150 mm (NPL1 teaches the vacuum motor has a water lift of 134.1 inches or 3406.14 mm. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, NPL1 teaches a vacuum motor which is operable to create negative air pressure of at least 150 mm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel in view of Zimmerle to incorporate the teachings of NPL1 to provide wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber of at least 150 mm. Doing so would increase the retraction speed of the hose into the hose chamber. 
Regarding claim 4, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 2. Schmiegel in view of Zimmerle does not explicitly teach wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber of between about 1000 mm and about 4000 mm.  
However, NPL1 teaches a vacuum motor which is operable to create negative air pressure between about 1000 mm and about 4000 mm (NPL1 teaches the vacuum motor has a water lift of 134.1 inches or 3406.14 mm. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, NPL1 teaches a vacuum motor which is operable to create negative air pressure between about 1000 mm and about 4000 mm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel in view of Zimmerle to incorporate the teachings of NPL1 to provide wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber between about 1000 mm and about 4000 mm. Doing so would increase the retraction speed of the hose into the hose chamber. 
Regarding claim 5, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 2. Schmiegel in view of Zimmerle does not explicitly teach wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber of at least 3000 mm.  
However, NPL1 teaches a vacuum motor which is operable to create negative air pressure of at least 3000 mm (NPL1 teaches the vacuum motor has a water lift of 134.1 inches or 3406.14 mm. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, NPL1 teaches a vacuum motor which is operable to create negative air pressure of at least 3000 mm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel in view of Zimmerle to incorporate the teachings of NPL1 to provide wherein said at least one vacuum motor is operable to create negative air pressure in said third chamber of at least 3000 mm. Doing so would increase the retraction speed of the hose into the hose chamber. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmiegel (US Patent 4688292) in view of Zimmerle et al. (US PGPUB 20070017057), hereinafter Zimmerle, as applied to claim 2 above, and further in view of Graves et al. (US PGPUB 20160242612), hereinafter Graves, and NPL1 (117507 Lamb Vacuum Motor).
Regarding claim 6, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 2. Schmiegel in view of Zimmerle does not explicitly teach wherein said hose comprises a length having a range of between about 40 feet and about 60 feet, and wherein said at least one 10vacuum motor is operable to create suction force at said port sufficient to draw said hose into said hose chamber.  
However, Graves teaches a vacuum hose retraction system wherein the hose has a length in the range of about 10 feet to about 100 feet [0034].
NPL1 teaches a vacuum motor which is operable to create negative air pressure of at least 3000 mm (NPL1 teaches the vacuum motor has a water lift of 134.1 inches or 3406.14 mm.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel in view of Zimmerle to incorporate the teachings of Graves and NPL1 to provide wherein said hose (of Schmiegel) comprises a length having a range of between about 40 feet and about 60 feet, and wherein said at least one 10vacuum motor (of Schmiegel) is operable to create suction force at said port (of Schmiegel) sufficient to draw said hose into said hose chamber (of Schmiegel).  Doing so would allow the vacuum device to be customizable to a specific location of use, wherein the hose length is decided based on the location of use. Additionally, incorporating a longer hose allows the operator to reach further distances without having to move the main unit or if the main unit is not easily moveable. Additionally, doing so would allow the device to continue to function as intended. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmiegel (US Patent 4688292) in view of Zimmerle et al. (US PGPUB 20070017057), hereinafter Zimmerle, as applied to claim 1 above, and further in view of Manning (US Patent 2051728) and Matheney (US Patent 7231686).
Regarding claim 7, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 1. Schmiegel in view of Zimmerle does not explicitly teach a plurality of wheels and a retractable power cord.  
However, Manning teaches a vacuum cleaner, wherein the vacuum cleaner is mounted on a wheeled truck having a plurality of wheels (fig. 1). 
Matheney teaches a vacuum cleaner system having a power cord 96 electrically connected to the motor. Additionally, Matheney teaches a power cord-winding mechanism 102, wherein the power cord is wound around the power cord-winding mechanism when the power cord is in a stored position (fig. 1, col. 3, lines 59-63). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel in view of Zimmerle to incorporate the teachings of Manning and Matheney to provide a plurality of wheels and a retractable power cord. Specifically, it would have been obvious to mount Schmiegel in view of Zimmerle’s device onto a wheeled truck (of Manning) and include a retractable power cord (of Matheney). Doing so would allow the main unit to be moved around easier, which would allow the operator to vacuum more areas. Additionally, doing so would allow the power cord to also retract into the vacuum for easy storage.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmiegel (US Patent 4688292) in view of Zimmerle et al. (US PGPUB 20070017057), hereinafter Zimmerle, as applied to claim 1 above, and further in view of NPL2 (CordAway Grommet). 
Regarding claim 10, Schmiegel in view of Zimmerle teaches the claimed invention as rejected above in claim 1. Additionally, Schmiegel in view of Zimmerle teaches the edge 18 (of Schmiegel) which surrounds the inlet opening 17 (of Schmiegel) is expediently constructed as a Teflon nozzle (col. 7, lines 37-38). 
Schmiegel in view of Zimmerle does not explicitly teach wherein said port comprises a collar, the collar 25being operable to adjust an inner dimension of the hose outlet port.
However, NPL2 teaches a grommet. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmiegel in view of Zimmerle to incorporate the teachings of NPL2 to provide a grommet at the port, wherein said port comprises a collar (grommet of NPL2), the collar being operable to adjust an inner dimension of the hose outlet port (of Schmiegel). Specifically, it would have been obvious to include a grommet (of NPL2) in place of the Teflon nozzle (of Schmiegel). Doing so would have been a simple substitution of one guiding mechanism for another guiding mechanism in order to arrive at the predictable results of guiding the hose into the third chamber (of Schmiegel). Additionally, incorporating a grommet at the port would prevent the hose (of Schmiegel) from wearing or puncturing due to prolonged rubbing along the edge of the housing of the port. 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Small et al. (US PGPUB 20050028493) teaches a vacuum hose management, retractable canister hose and fitting
Maurer et al. (US PGPUB 20060179600) teaches a retrac-a-vac
Harrelson (US Patent 6502274) teaches a vacuum having a reversible drive 26 for retracting the hose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723  
                                                                                                                                                                                         /ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723